 

 

Case 1:20-cv-00694-MAD-DJS Document 13 Filed 10/06/20 Page 1 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

DEON LAWRENCE,

Plaintiff,
vs. 1:20-CV-694
(MAD/DJS)
DERRICK SHERMAN; TRACEY BRUNEZ;
ERIC CLIFFORD; ROBERT CARNEY;; and
MAYOR GARY MCCARTHY, City of
Schenectady,
Defendants.

 

APPEARANCES: OF COUNSEL:
DEON LAWRENCE
20-A-1153
Watertown Correctional Facility
P.O. Box 168
Watertown, New York 13601
Plaintiff pro se
Mae A. D'Agostino, U.S. District Judge:
MEMORANDUM-DECISION AND ORDER
I. INTRODUCTION
Plaintiff commenced this action pro se on June 22, 2020, asserting claims pursuant to 42
U.S.C. § 1983, together with an application to proceed in forma pauperis ("IFP"). See Dkt. No. 1;
Dkt. No. 2 ("IFP Application"). In his Complaint, Plaintiff asserts claims of unlawful arrest, false
imprisonment, Fourth, Eighth, and Fourteenth Amendment violations, defamation, and emotional
distress. See Dkt. No. 1. In a Report-Recommendation and Order, Magistrate Judge Daniel J.
Stewart recommended that Plaintiff's Complaint be dismissed with prejudice pursuant to 28

U.S.C. §§ 1915(e) & 1915A as to the claims against Defendants Brunez and Carney and as to any

claim under the Eighth Amendment. See Dkt. No. 7. Magistrate Judge Stewart also

 
 

 

Case 1:20-cv-00694-MAD-DJS Document 13 Filed 10/06/20 Page 2 of 7

recommended that the claims against Defendants Sherman, Clifford and McCarthy be dismissed
without prejudice and that Plaintiff be granted leave to amend. See id. By separate order,
Magistrate Judge Stewart approved Plaintiff's IFP Application.

Il. BACKGROUND

According to the Complaint, Plaintiff was arrested in Schenectady, New York in April of
2018 by Defendant Sherman for failure to timely notify the New York State Division of Criminal
Justice Services of an address change. See Dkt. No. 1. Plaintiff alleges that the arrest was
unlawful because Sherman "should have known that plaintiff provided his correct registered
address" as a result of his video-recorded interrogation of Plaintiff. See id. at 7. Plaintiff was
subsequently indicted by a Grand Jury and alleges that the charges were ultimately dismissed in
December 2018. See id.

Plaintiff further alleges that Assistant District Attorney Tracey Brunez of the Schenectady
County District Attorney's Office purposefully withheld exculpatory evidence related to the
charges pending against him that would have exonerated him "from the onset." See id. at 1. The
remaining allegations in the Complaint reference the supervisory roles of Defendants Eric
Clifford, Robert Carney, and Gary McCarthy over either Defendant Sherman or Defendant
Brunez. See id. Plaintiff alleges that these Defendants had an obligation to properly supervise
and train and that the failure to do so resulted in Plaintiff's alleged injuries. See id.

A. Magistrate Judge Stewart's Order and Report-Recommendation

In a Report-Recommendation and Order, Magistrate Judge Stewart recommended to the
Court that Plaintiffs Complaint be dismissed with prejudice pursuant to 28 U.S.C. §§ 1915(e) &
1915A for failure to state a claim upon which relief may be granted as to the claims against

Defendants Brunez and Carney and as to any claim under the Eighth Amendment. See Dkt. No. 7

2

 
 

 

Case 1:20-cv-00694-MAD-DJS Document 13 Filed 10/06/20 Page 3 of 7

at 7-8. Magistrate Judge Stewart further recommended that the claims against Defendants
Sherman, Clifford, and McCarthy be dismissed without prejudice and that Plaintiff be granted
leave to amend his Complaint. See id. at 5-7, 9-10. Magistrate Judge Stewart found that with
regard to the claims related to his arrest, Plaintiff failed to overcome the "presumption that his
arrest and indictment were procured with probable cause" that is created when the Grand Jury
returned an indictment against Plaintiff. See id. at 6 (quoting Bernard v. United States, 25 F.3d
98, 104 (2d Cir. 1994)). However, Magistrate Judge Stewart found that, in light of Plaintiffs pro
se status, he should be afforded the opportunity to amend the Complaint as to his claims against
Defendant Sherman if Plaintiff believes he can allege facts that would overcome the presumption
of probable cause created by the Grand Jury's indictment. See id. at 6-7 (quoting Bruce v.
Tompkins Cty. Dep't of Soc. Servs. Ex rel. Kephart, 2015 WL 151029, at *4 (N.D.N.Y. Jan. 7,
2015)). Magistrate Judge Stewart found that Defendant Brunez is shielded by absolute
prosecutorial immunity for all claims against her in her prosecutorial capacity and from claims for
damages in her official capacity. See id. at 7-8.

Furthermore, Magistrate Judge Stewart recommended that the supervisory liability claim
against Defendant Carney be dismissed because Plaintiff cannot establish an underlying
constitutional violation against Defendant Brunez. See id. at 8 (quoting Alston v. Bendheim, 672
F, Supp. 2d 378, 388 (S.D.N.Y. 2009)). Magistrate Judge Stewart recommended that because
supervisory officials can under some circumstances be liable for failure to properly train and
supervise subordinates, the claims against Defendants Clifford and McCarthy be dismissed with
leave to amend. See id. at 9-11. Additionally, Magistrate Judge Stewart found that because courts
have consistently recognized that "the Eighth Amendment does not apply ‘until after conviction

and sentence” the Eighth Amendment claims against the Defendants should be dismissed with

3

 
 

 

Case 1:20-cv-00694-MAD-DJS Document 13 Filed 10/06/20 Page 4 of 7

prejudice considering that the Plaintiff specifically alleges that the charges at issue in this case
were dismissed. See id. at 9 (quoting Lawrence y. Evans, 136 F. Supp. 3d 486, 491 (W.D.N.Y.
2015)).
B. Plaintiff's Objections

Plaintiff timely filed objections to Magistrate Judge Stewart's Report-Recommendation
and Order. See Dkt. No. 10. Plaintiff states that dismissing the claims against Defendants Carney
and Brunez gives the "green light" to district attorneys and assistant district attorneys to "perform
their job without any moral integrity and absolutely no consequences for their intentional lawless
and corrupt conduct." See id. at 2. Plaintiff also states that absolute prosecutorial immunity for all
claims against Defendant Brunez in her prosecutorial capacity and immunity from claims for
damages in her official capacity should not give district attorneys "the green light to recklessly and
intentionally create constitutional violations because they know they won't be held accountable for
their actions... ." See id. at 4. In his objections, Plaintiff requests that he be afforded the
opportunity to file an amended complaint against Defendants Carney and Brunez. See id.

Ill. DISCUSSION

When a party files specific objections to a magistrate judge's report-recommendation, the
district court makes a "de novo determination of those portions of the report or specified proposed
findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,
when a party files "[g]eneral or conclusory objections or objections which merely recite the same
arguments [that he presented] to the magistrate judge," the court reviews those recommendations
for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

 
 

 

Case 1:20-cv-00694-MAD-DJS Document 13 Filed 10/06/20 Page 5 of 7

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge." 28 U.S.C. § 636(b)(1).

"[I|n a pro se case, the court must view the submissions by a more lenient standard than
that accorded to 'formal pleadings drafted by lawyers." Govan v. Campbell, 289 F. Supp. 2d 289,
295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 8. Ct. 594, 30 L. Ed. 2d

652 (1972)) (other citations omitted). The Second Circuit has held that the court is obligated to

make reasonable allowances to protect pro se litigants" from inadvertently forfeiting legal rights
merely because they lack a legal education. Govan, 289 F. Supp. 2d at 295 (quoting Taguth v.
Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

In the present case, although Plaintiff has filed objections to Magistrate Judge Stewart's
Report-Recommendation and Order, the objections are conclusory and "merely recite the same
argument|[s]" that were originally presented in Plaintiff's complaint. See O'Diah, 2011 WL
933846, at *1. Nevertheless, in light of Plaintiff's pro se status, the Court has reviewed the
complaint de novo and finds that Magistrate Judge Stewart correctly recommended that the Court
should dismiss Plaintiff's Complaint with prejudice as to the claims against Defendants Brunez
and Carney.

Allowing Plaintiff to amend and supplement his Complaint against Defendant Brunez
would be futile because, as Magistrate Judge Stewart correctly states in his Report-
Recommendation and Order, Defendant Brunez is shielded by absolute prosecutorial immunity
for all claims against her in her prosecutorial capacity and from claims for damages in her official
capacity. See Dkt. No. 7 at 7-8. Allowing Plaintiff to amend and supplement his Complaint

against Defendant Carney would be futile as well because, as Magistrate Judge Stewart correctly

found, Plaintiff cannot establish a constitutional claim against Defendant Brunez. Therefore, his

5

 
 

 

Case 1:20-cv-00694-MAD-DJS Document 13 Filed 10/06/20 Page 6 of 7

claim against Defendant Carney for failing to properly train and supervise Defendant Brunez
"must be dismissed .. . because . . . there is no underlying [constitutional] violation in the first
place." See Dkt. No. 7 at 8 (quoting Lawrence v. Evans, 136 F. Supp. 3d 486, 491 (W.D.N.Y.
2015)).

Further, allowing Plaintiff to amend and supplement his Complaint against these
Defendants under the Eighth Amendment would be futile because, as Magistrate Judge Stewart
correctly found, courts have consistently recognized that the Eighth Amendment is implicated
after a conviction and sentence and because Plaintiff specifically alleges that the charges against
him at issue in this case were dismissed, the Eighth Amendment is not implicated. See Dkt. No. 7
at 9-10 (citations omitted).

Lastly, Magistrate Judge Stewart correctly determined that the Court should dismiss the
remaining claims against Defendants Sherman, Clifford and McCarthy without prejudice.
Although Plaintiff admits in his Complaint that he was indicted by a Grand Jury which creates a
presumption that his arrest and indictment were procured with probable cause, it is conceivable
that Plaintiff could allege facts that would overcome the presumption of probable cause created by
the Grand Jury's indictment. See Bernard v. United States, 25 F.3d 98, 104 (2d Cir. 1994). As
such, Plaintiff will be afforded an opportunity to amend his Complaint as to his claims related to
his arrest against Defendant Sherman and his supervisory liability claims against Defendants
Clifford and McCarthy.

IV. CONCLUSION

After carefully considering Magistrate Judge Stewart's Report-Recommendation and

Order, Plaintiff's objections thereto and the applicable law, and for the reasons stated herein, the

Court hereby

 
 

 

Case 1:20-cv-00694-MAD-DJS Document 13 Filed 10/06/20 Page 7 of 7

ORDERS that Magistrate Judge Stewart's Report-Recommendation and Order is
ADOPTED in its entirety for the reasons stated therein; and the Court further

ORDERS that Plaintiff's Complaint is DISMISSED WITH PREJUDICE as to the
claims against Defendants Brunez and Carney and as to any claim under the Eighth Amendment;
and the Court further

ORDERS that the claims against Defendants Sherman, Clifford, and McCarthy are
DISMISSED WITHOUT PREJUDICE and that Plaintiff be granted leave to amend; and the
Court further

ORDERS that Plaintiff shall file his amended complaint within thirty (30) days of the
date of this Memorandum-Decision and Order; and the Court further

ORDERS that, if Plaintiff fails to file his amended complaint within thirty (30) days of the
date of this Memorandum-Decision and Order, the Clerk of the Court shall enter judgment in
Defendants' favor and close this case without further order from this Court; and the Court further

ORDERS that the Clerk of the Court shall serve the parties with a copy of this
Memorandum-Decision and Order in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: October 6, 2020 ;
Albany, New York We ae ve dene.

Mae A. D’Agosting’”
U.S. District Judge

 
